Citation Nr: 0402111	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease, with mild sensory 
motor neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

On a VA Form 9 which was received at the RO in December 2001, 
the veteran indicated that he wanted a Board hearing at the 
RO.  However, on a VA Form 9 subsequently received in 
September 2002, he checked the appropriate box to indicate 
that he did not want a Board hearing.  In January 2003, the 
veteran submitted another VA Form 9, again checking the box 
on the form which indicated that he did not desire a hearing.  
However, in the body of the document, he repeatedly stated 
that he wanted a chance to inform VA of his story and to 
"tell his side."  The veteran's representative also noted 
in a April 2003 Written Brief Presentation that the veteran 
was not afforded an opportunity to testify before a member of 
the Board.  

While the veteran has, at times, checked off the box on VA 
Form 9 indicating that he did not desire a Board hearing, in 
the Board's opinion, the veteran's written comments and those 
of his representative clearly express a desire to present 
testimony before the Board in connection with his appeal.  
Appropriate action to afford the veteran the requested 
hearing is therefore necessary.   

Accordingly, the case is REMANDED for the following actions:

The veteran should be scheduled for an 
appropriate Board hearing (depending on 
the veteran's preference for either an 
in-person Board hearing or a video 
conference Board hearing).  The veteran 
and his representative should be advised 
of the date, time and place of the 
hearing, and a copy of the notice letter 
should be associated with the claims 
file.  After the hearing is conducted, or 
in the event the veteran cancels the 
hearing or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



